Citation Nr: 1615332	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1988 to August 1988, October 1990 to March 1991, and March 1999 to April 1999; and on active duty from June 2004 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  The hearing transcript is associated with the record.


FINDINGS OF FACT

1.  In a rating decision issued September 2006, the RO denied the Veteran's claim for service connection for a left ankle disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence added to the record more than one year since the final September 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disability.

3.  Arthritis in the left ankle was first diagnosed in October 2005, within one year of separation from active duty.

CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied the Veteran's service connection claim for a left ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

3.  The criteria for establishing entitlement to service connection for a left ankle disability are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a left ankle disability, which represents a complete grant of the benefit sought on appeal.  Therefore, no discussion of VA's duties to notify and assist is necessary. 

Analysis: New and Material Evidence

The RO first denied service connection for a left ankle disability in a September 2006 rating decision because it found that the left ankle disability was neither incurred in nor aggravated by service.  The Veteran did not appeal that determination, and new and material evidence was not received within one year of the decision.  Consequently, the September 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence added to the record more than one year since the September 2006 rating decision includes the Veteran's testimony at his February 2016 hearing, during which he indicated that his initial injury to his left ankle occurred while he was on active duty in 1995.  There is no duplicative lay evidence of record. 

The Board found the Veteran's testimony to be competent, credible, and probative.  Moreover, the evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence was not part of the record at the time of the September 2006 denial, it is new.  As it regards the reason for the denial of his claim for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a left ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


Principles of Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Analysis - Left Ankle Disability

The Board notes that the Veteran's claim was previously denied because the RO determined that the Veteran's left ankle disability pre-existed service and was not aggravated therein.  

Regarding his period of ACDUTRA, the Board does not find sufficient evidence supporting the RO's determination.  There is a notation on a periodic Report of Medical History, dated November 1993, which reflects the Veteran reported treatment for an ankle fracture in 1990.  The report does not reflect which ankle was treated, and physical examination of the lower extremities was completely normal at that time.  Notably, a notation on an entrance medical history questionnaire, standing alone, does not rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111.  See also Crowe, supra.

The Veteran testified at his February 2012 Board hearing that he initially injured his left ankle while on active duty in 1995.  A Statement of Medical Examination and Duty Status form dated August 1995 reflects the Veteran sprained his left ankle while loading trucks in preparation for annual training; the form also indicated that the injury was incurred in the line of duty.  A service treatment note from later in August 1995 reflects the Veteran had an inversion injury of the left ankle and he was on crutches.  Numerous service treatment notes from late August and early September 1995 reflect the Veteran's anterior talofibular ligament was tender to palpation and the Veteran was wearing an air cast.  The record reflects that the Veteran re-injured the ankle in September 1995; in a sworn statement, given at the time, the Veteran asserted that his left ankle was re-injured when he stepped on uneven ground while on active duty.  There is an additional line of duty determinations regarding injury of the Veteran's left ankle dated in April 1999.  Service treatment records reflect that the Veteran periodically sought treatment for re-injury of his left ankle condition, usually several times per year until he left the service.  The Veteran testified in his February 2012 Board hearing that he continues to perform prescribed self-care for his left ankle, including ice, rest, and exercises. 

As noted above, the Veteran's most recent period of active service occurred from June 2004 to August 2005.  Examination reports taken contemporaneous with the Veteran's return to, and separation from, active duty for this period are not of record.  Accordingly, the presumption of soundness cannot attach.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  However, even if the Board finds that a left ankle disability pre-existed that period of service based on the evidence outlined above, the Veteran was diagnosed with a chronic disease - degenerative joint disease (arthritis) of the left ankle - in October 2005, within one year of discharge.  The Veteran's primary complaint at the time of the October 2005 treatment note was left ankle pain.  He would have been entitled to a compensable rating for this condition.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, arthritis is presumed to have been aggravated by service if manifest to a compensable degree within one year of discharge from service, absent affirmative evidence to the contrary, as in this case.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, presumptive service connection is established.


ORDER

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left ankle disability.

Service connection for a left ankle disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


